848 F.2d 195
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Theodies WILLIAMS, Defendant-Appellant.
No. 88-5221.
United States Court of Appeals, Sixth Circuit.
May 11, 1988.

Before MERRITT and CORNELIA G. KENNEDY, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
The defendant appeals, pursuant to the provisions of Rule 11(a)(2), Federal Rules of Criminal Procedure, the order denying his motion to suppress evidence in the criminal proceedings against him in the district court.  On March 21, 1988, this Court ordered the defendant to show cause why his appeal should not be dismissed for lack of appellate jurisdiction.  The defendant has responded to that order.


2
Rule 11(a)(2) provides for the entry of a conditional plea of guilty, "reserving in writing the right, on appeal from the judgment, to review the adverse determination of any specified pretrial motion."    (emphasis added).  The final judgment for purposes of 28 U.S.C. Sec. 1291 in a criminal proceeding is sentencing.   Berman v. United States, 302 U.S. 211, 212 (1937).  The defendant entered a guilty plea and on February 11, 1988, before the entry of judgment, filed his notice of appeal.  The sentence was subsequently entered by the district court on March 18, 1988.  The defendant filed a second notice of appeal on March 25, 1988.


3
It is ORDERED that the show cause order of March 21, 1988 be discharged and this appeal be dismissed for lack of appellate jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.  This order is without prejudice to the appeal filed March 25, 1988.